Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 1/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pre-Granted Publication No. US 2018/0208175 A1 hereinafter “Zhang”) in view of Mikulec et al. (US Pre-Granted Publication No. US 2012/0109435 A1 hereinafter “Mikulec”).

	Regarding claim 1 Zhang discloses:

	A method for sensing failure of a vehicle including an engine, (Zhang [0022] wherein the hybrid includes an engine) a motor, (Zhang [0023] wherein the hybrid includes a motor) a voltage battery for supplying power to the motor, (Zhang [0032] wherein the powertrain includes a battery for supplying power) and charged by a regenerative braking of the motor, (Zhang [0024] wherein the motor/generator can be used to regenerate the batteries during braking) an engine controller configured for controlling an operation of the engine, (Zhang [0037] wherein the engine is controlled by a VCS further controlled by an ECM or ECU) a motor controller configured for controlling an operation of the motor, (Zhang [0032] wherein the motor is controlled by a motor control module MCM) and a vehicle controller configured for controlling the engine controller and the motor controller by distributing a target torque of a vehicle determined from a demand torque input by a driver to a target engine torque of the engine (Zhang [0047-0048] wherein the driver actuates a drivetrain to request torque from the vehicle while the system determines how to power the torque requirements) and a target motor torque of the motor, the method including: (Zhang [0048] wherein the torque requirements includes a torque demand along with the powertrain including the motor in a HEV mode) operating, by the vehicle controller, the engine and the motor by distributing the target torque to the target engine torque of the engine and the target motor torque of the motor according to (Zhang [0024] wherein the engine and motor act to power the vehicle) a predetermined control logic (Zhang [0047-0048] wherein the control logic is used from a predicted maneuver prospect i.e. the power comes from a predetermined control logic) according to the demand torque input by the driver; (Zhang [0047-0048] wherein the driver actuates a drivetrain to request torque from the vehicle while the system determines how to power the torque requirements) determining, by the vehicle controller, whether an actual engine torque of the engine is smaller than the target engine torque, (Zhang [0044] wherein the engine is limited in a fault mode) or an actual motor torque of the motor is smaller than the target motor torque; (Zhang [0044] wherein the motor is limited in a fault mode) determining, by the vehicle controller, whether a time period during which a state where the actual engine torque of the engine is smaller than the target engine torque, (Zhang [0044] wherein the engine is limited in a fault mode) or the actual motor torque of the motor is smaller than the target motor torque is maintained is equal to or greater than a predetermined reference time period; (Zhang [0045] wherein the motor torque is below a nominal value for anomaly performance unless derated performance is a danger) concluding, by the vehicle controller, that one of the engine and the motor is failed, (Zhang [0044] wherein the anomaly in the engine or motor is causes the vehicle to be places in a derated mode due to the failure) upon determining that the time period during which the state where the actual engine torque of the engine is smaller than the target engine torque, (Zhang [0044] wherein the engine is limited in a fault mode) or the actual motor torque of the motor is smaller than the target motor torque is maintained is equal to or greater than the predetermined reference time period; (Zhang [0045] wherein the motor torque is below a nominal value for anomaly performance unless derated performance is dangerous) and controlling a limp-home in which the target engine torque of the engine, the target motor torque of the motor, (Zhang [0057] wherein the vehicle operates in a derated limp home mode when safe to do so) … 

	Zhang does not appear to disclose 

	and a regenerative braking amount of the motor are limited by the vehicle controller.

	However, in the same field of endeavor of vehicle controls Mikulec discloses:

	“and a regenerative braking amount of the motor are limited by the vehicle controller.” and a regenerative braking amount of the motor are limited by the vehicle controller.  (Mikulec [0019-0021] [0012] [0016] wherein regenerative braking is restricted based on the operating condition of the vehicle). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking limit of Mikulec with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle in case of failure while also suggesting to the diver to seek appropriate repairs when necessary (Mikulec [0022]).

	Regarding claim 2 Zhang in view of Mikulec disclose all of the limitations of claim 1 and Zhang further discloses:

	The method of claim 1, wherein upon determining that the actual engine torque of the engine is smaller than the target engine torque, in the controlling of the limp-home, (Zhang [0044] [0057] wherein the engine is derated and the vehicle operates in a limp home mode) the vehicle controller is configured to limit21 DB2/ 39841157.3the target engine torque of the engine to a limit engine torque of the engine, (Zhang [0057] [0044] wherein the torque from the engine is limited) and is configured to limit the target motor torque of the motor to a maximum motor torque upon the limp-home, (Zhang [0045] wherein the motor is increased in output during low engine torque or during situations where a limp home mode may be unsafe) to prevent the voltage battery from being over-discharged.  

	Examiner notes that the final limitation “to prevent the voltage battery from being over-discharged” is intended use and therefore not given any patentable weight. 

	Regarding claim 3 Zhang in view of Mikulec disclose all of the limitations of claim 1 and Zhang further discloses:

	The method of claim 1, wherein upon determining that the actual motor torque of the motor is smaller than the target motor torque, in the controlling of the limp-home, (Zhang [0044] [0057] wherein the motor is abnormal and is placed in a derated mode) … to prevent the voltage battery from being over-charged.  

	Examiner notes that the final limitation “to prevent the voltage battery from being over-charged” is intended use and therefore not given any patentable weight. 

	Zhang does not appear to disclose 

	the vehicle controller is configured to limit the regenerative braking amount of the motor to a value of being equal to or smaller than a maximum regenerative braking amount upon a predetermined limp-home

	However, in the same field of endeavor of vehicle controls Mikulec discloses:

	“the vehicle controller is configured to limit the regenerative braking amount of the motor to a value of being equal to or smaller than a maximum regenerative braking amount upon a predetermined limp-home” (Mikulec [0019-0021] [0012] [0016] wherein regenerative braking is restricted based on the operating condition of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking limit of Mikulec with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle in case of failure while also suggesting to the diver to seek appropriate repairs when necessary (Mikulec [0022]).

	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Mikulec as applied to claim 1 above, and further in view of Comacho et al. (US Pre-Granted Publication No. US 2018/0108254 A1 hereinafter “Comacho”).

	Regarding claim 4 Zhang in view of Mikulec discloses all of the limitations of claim 1 and further discloses:

	The method of claim 1, further including: after the concluding of the failure, operating, by the vehicle controller, a warning unit provided (Zhang [0053] [0058] wherein the vehicle sends an alert to the driver) …

	Zhang does not appear to disclose

	on a side of the vehicle.  

	However, in the same field of endeavor of vehicle controls Comacho discloses:

	“on a side of the vehicle.” (Comacho [0024] wherein blind spot monitoring warnings are included on the vehicle).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the side warning system of Comacho with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to provide safe operation of the vehicle in autonomous and human operation modes (Comacho [0034]).

	Regarding claim 18 Zhang in view of Mikulec disclose all of the limitations of claim 1 but does not appear to further disclose:

	a processor; and 25 DB2/ 39841157.3a non-transitory storage medium on which a program for performing the method of claim 1 is recorded and executed by the processor.  (Camacho [0031] wherein a processor and non-transitory medium is used for controlling aspects of the system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the processing system of Comacho with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating with a control system of a vehicle and receive status updates on the vehicle (Comacho [0034]).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Mikulec as applied to claim 1 above, and further in view of Tomatsuri (US Pre-Granted Publication No. US2011/0276213 A1 hereinafter “Tomatsuri”).

	Regarding claim 5 Zhang in view of Mikulec disclose all of the limitations of claim 1 and Zhang further discloses:

	The method of claim 1, wherein in the controlling of the limp-home, the vehicle controller is configured to reduce the target engine torque, the target motor torque, (Zhang [0057] [0044] wherein the torque from the engine is limited) …

	Zhang does not appear to disclose

	and the regenerative braking amount of the motor as a traveling distance of the vehicle increases.
	
	However, in the same field of endeavor of vehicle controls Mikulec discloses:

	“and the regenerative braking amount of the motor” (Mikulec [0019-0021] [0012] [0016] wherein regenerative braking is restricted based on the operating condition of the vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking limit of Mikulec with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle in case of failure while also suggesting to the diver to seek appropriate repairs when necessary (Mikulec [0022]).

	Additionally, Zhang and Mikulec do not appear to disclose:

	as a traveling distance of the vehicle increases.

	However, in the same field of endeavor of vehicle controls Tomatsuri discloses:

	“as a traveling distance of the vehicle increases.” (Tomatsuri [0009] [0014] [0027] [0069] wherein the vehicle uses a mix of the power sources in a limp home mode to increase the distance travelled).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the travelling distance parameters of Tomatsuri with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to prevent regeneration systems from preventing output of the engine to increase limp home travel distance (Tomatsuri [0069]).

	Claims 6-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mikulec further in view of Minamiura et al. (US Pre-Granted Publication No. US 2003/0178970 A1 hereinafter “Minamiura”).

	Regarding claim 6 Zhang discloses:

	A method for sensing failure of a vehicle including an engine, (Zhang [0022] wherein the hybrid includes an engine) a motor, (Zhang [0023] wherein the hybrid includes a motor) a voltage battery for supplying power to the motor, (Zhang [0032] wherein the powertrain includes a battery for supplying power) and charged by a regenerative braking of the motor, (Zhang [0024] wherein the motor/generator can be used to regenerate the batteries during braking) an engine controller configured for controlling an operation of the engine, (Zhang [0037] wherein the engine is controlled by a VCS further controlled by an ECM or ECU) a motor controller configured for controlling an operation of the motor, (Zhang [0032] wherein the motor is controlled by a motor control module MCM) and a vehicle controller configured for controlling the engine controller and the motor controller by distributing a target torque of a vehicle determined from a demand torque input by a driver to a target engine torque of the engine (Zhang [0047-0048] wherein the driver actuates a drivetrain to request torque from the vehicle while the system determines how to power the torque requirements)  and a target motor torque of the motor, the method including: (Zhang [0048] wherein the torque requirements includes a torque demand along with the powertrain including the motor in a HEV mode) … concluding, by the vehicle controller, that one of the engine and the motor is failed, (Zhang [0044] wherein the anomaly in the engine or motor is causes the vehicle to be places in a derated mode due to the failure) … 

	Zhang does not appear to disclose:

	determining, by the vehicle controller, a state of charge (SOC) value of the voltage battery according to the operation and the regenerative braking of the motor by a predetermined model;  comparing, by the vehicle controller, whether a difference between the determined 22 DB2/ 39841157.3SOC value of the voltage battery and an actual SOC value of the voltage battery is greater than a predetermined reference value; determining, by the vehicle controller, whether a time period during which a state where the difference between the determined SOC and the actual SOC is greater than the predetermined reference value is maintained is equal to or greater than a predetermined reference time period; or upon determining that the time period during which the state where the difference between the determined SOC and the actual SOC is greater than the predetermined reference value is maintained is equal to or greater than the predetermined reference time period; and controlling a limp-home in which a use amount or a regenerative braking amount of the motor is limited by the vehicle controller.

	However, in the same field of endeavor of vehicle controls Minamiura discloses:

	“determining, by the vehicle controller, a state of charge (SOC) value of the voltage battery according to the operation and the regenerative braking of the motor by a predetermined model; (Minamiura [0069] wherein the SOC is monitored to help determine the amount of regeneration possible and needed, wherein the regeneration is based on braking the HEV [0046]) comparing, by the vehicle controller, whether a difference between the determined 22 DB2/ 39841157.3SOC value of the voltage battery and an actual SOC value of the voltage battery is greater than a predetermined reference value; (Minamiura [0060] [0079] wherein when the difference in the normal battery operation and the measured battery operation is varied for a time period and a greater amount, a battery malfunction is determined) determining, by the vehicle controller, whether a time period during which a state where the difference between the determined SOC and the actual SOC is greater than the predetermined reference value is maintained is equal to or greater than a predetermined reference time period;” (Minamiura [0060] [0079] wherein when the difference in the normal battery operation and the measured battery operation is varied for a time period and a greater amount, a battery malfunction is determined) and “upon determining that the time period during which the state where the difference between the determined SOC and the actual SOC is greater than the predetermined reference value is maintained is equal to or greater than the predetermined reference time period;” (Minamiura [0060] [0079] wherein when the difference in the normal battery operation and the measured battery operation is varied for a time period and a greater amount, a battery malfunction is determined)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery state of charge differences of Minamiura with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to accurately determine a battery fault before the battery reliability is diminished for the vehicle (Minamiura [0033]).

	Additionally, Zhang and Minamiura do not appear to disclose:

	and controlling a limp-home in which a use amount or a regenerative braking amount of the motor is limited by the vehicle controller.
	
	However, in the same field of endeavor of vehicle controls Mikulec discloses:

	“and controlling a limp-home in which a use amount or a regenerative braking amount of the motor is limited by the vehicle controller.” (Mikulec [0019-0021] [0012] [0016] wherein regenerative braking is restricted based on the operating condition of the vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking limit of Mikulec with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle in case of failure while also suggesting to the diver to seek appropriate repairs when necessary (Mikulec [0022]).

	Regarding claim 7 Zhang in view of Minamiura and Mikulec disclose all of the limitations of claim 6 and Zhang further discloses:

	
	The method of claim 6, … in the controlling of the limp-home, the vehicle controller is configured to limit a torque of the motor to a value being equal to or smaller than a maximum motor torque upon a predetermined limp-home.  (Zhang [0045] wherein the motor is increased in output during low engine torque or during situations where a limp home mode may be unsafe). 

	Zhang does not appear to disclose

	wherein upon determining that the actual SOC is smaller than the determined SOC,

	However, in the same field of endeavor of vehicle controls Minamiura discloses:

	“wherein upon determining that the actual SOC is smaller than the determined SOC,” (Minamiura [0060] [0079] wherein when the difference in the normal battery operation and the measured battery operation is varied for a time period and a greater amount, a battery malfunction is determined)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery state of charge differences of Minamiura with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to accurately determine a battery fault before the battery reliability is diminished for the vehicle (Minamiura [0033]).

	Regarding claim 8 Zhang in view of Minamiura and Mikulec disclose all limitations of claim 6 but Zhang does not appear to disclose:

	wherein upon determining that the actual SOC is greater than the determined SOC, 
in the controlling of the limp-home, the vehicle controller is configured to limit the regenerative braking amount of the motor to a value of being equal to or smaller than a maximum regenerative braking amount upon a predetermined limp-home.

	However, in the same field of endeavor of vehicle controls Minamiura discloses:

	“wherein upon determining that the actual SOC is greater than the determined SOC,” (Minamiura [0060] [0079] wherein when the difference in the normal battery operation and the measured battery operation is varied for a time period and a greater amount, a battery malfunction is determined)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery state of charge differences of Minamiura with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to accurately determine a battery fault before the battery reliability is diminished for the vehicle (Minamiura [0033]).

	Additionally, Zhang in view of Minamiura do not appear to disclose:

	in the controlling of the limp-home, the vehicle controller is configured to limit the regenerative braking amount of the motor to a value of being equal to or smaller than a maximum regenerative braking amount upon a predetermined limp-home.

	However, in the same field of endeavor of vehicle controls Mikulec discloses:

	“in the controlling of the limp-home, the vehicle controller is configured to limit the regenerative braking amount of the motor to a value of being equal to or smaller than a maximum regenerative braking amount upon a predetermined limp-home.” (Mikulec [0019-0021] [0012] [0016] wherein regenerative braking is restricted based on the operating condition of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking limit of Mikulec with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle in case of failure while also suggesting to the diver to seek appropriate repairs when necessary (Mikulec [0022]).

	Regarding claim 10 Zhang in view of Mikulec and Minamiura disclose all of the limitations of claim 6 but Zhang does not appear to disclose:

	wherein in the comparing, the vehicle controller is configured to compare whether an absolute value of the difference between the 23 DB2/ 39841157.3determined SOC value of the voltage battery and the actual SOC value of the voltage battery is greater than the predetermined reference value.

	However, in the same field of endeavor of vehicle controls Minamiura discloses:

	“wherein in the comparing, the vehicle controller is configured to compare whether an absolute value of the difference between the 23 DB2/ 39841157.3determined SOC value of the voltage battery and the actual SOC value of the voltage battery is greater than the predetermined reference value.”  (Minamiura [0060] [0078] wherein the difference between a battery and a target battery is taken from an absolute voltage to determine abnormalities).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery state of charge differences of Minamiura with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to accurately determine a battery fault before the battery reliability is diminished for the vehicle (Minamiura [0033]).

	Regarding claim 12 Zhang discloses:

	A method for sensing failure of a vehicle including an engine, (Zhang [0022] wherein the hybrid includes an engine) a motor, (Zhang [0023] wherein the hybrid includes a motor) a voltage battery for supplying power to the motor, (Zhang [0032] wherein the powertrain includes a battery for supplying power) and charged by a regenerative braking of the motor, (Zhang [0024] wherein the motor/generator can be used to regenerate the batteries during braking) an engine controller configured for controlling an operation of the engine, (Zhang [0037] wherein the engine is controlled by a VCS further controlled by an ECM or ECU) a motor controller configured for controlling an operation of the motor, (Zhang [0032] wherein the motor is controlled by a motor control module MCM) and a vehicle controller configured for controlling the engine controller and the motor controller by distributing a target torque of a vehicle determined from a demand torque input by a driver to a target engine torque of the engine (Zhang [0047-0048] wherein the driver actuates a drivetrain to request torque from the vehicle while the system determines how to power the torque requirements)  and a target motor torque of the motor, the method including: (Zhang [0048] wherein the torque requirements includes a torque demand along with the powertrain including the motor in a HEV mode): operating, by the vehicle controller, the engine and the motor by distributing the target torque to the target engine torque of the engine and the target motor torque of the motor according to (Zhang [0024] wherein the engine and motor act to power the vehicle) a predetermined control logic (Zhang [0047-0048] wherein the control logic is used from a predicted maneuver prospect i.e. the power comes from a predetermined control logic) according to the demand torque input by the driver; (Zhang [0047-0048] wherein the driver actuates a drivetrain to request torque from the vehicle while the system determines how to power the torque requirements) … concluding, by the vehicle controller, that one of the engine and the motor is failed, (Zhang [0044] wherein the anomaly in the engine or motor is causes the vehicle to be places in a derated mode due to the failure) … 
	Zhang does not appear to disclose:

	determining, by the vehicle controller, a state of charge (SOC) value of the voltage battery according to the operation and the regenerative braking of the motor by a predetermined model;  comparing, by the vehicle controller, whether a difference between the determined 22 DB2/ 39841157.3SOC value of the voltage battery and an actual SOC value of the voltage battery is greater than a predetermined reference value; determining, by the vehicle controller, whether a time period during which a state where the difference between the determined SOC and the actual SOC is greater than the predetermined reference value is maintained is equal to or greater than a predetermined reference time period; or upon determining that the time period during which the state where the difference between the determined SOC and the actual SOC is greater than the predetermined reference value is maintained is equal to or greater than the predetermined reference time period; and controlling a limp-home in which a use amount or a regenerative braking amount of the motor is limited by the vehicle controller.

	However, in the same field of endeavor of vehicle controls Minamiura discloses:

	“determining, by the vehicle controller, a state of charge (SOC) value of the voltage battery according to the operation and the regenerative braking of the motor by a predetermined model; (Minamiura [0069] wherein the SOC is monitored to help determine the amount of regeneration possible and needed, wherein the regeneration is based on braking the HEV [0046]) comparing, by the vehicle controller, whether a difference between the determined 22 DB2/ 39841157.3SOC value of the voltage battery and an actual SOC value of the voltage battery is greater than a predetermined reference value; (Minamiura [0060] [0079] wherein when the difference in the normal battery operation and the measured battery operation is varied for a time period and a greater amount, a battery malfunction is determined) determining, by the vehicle controller, whether a time period during which a state where the difference between the determined SOC and the actual SOC is greater than the predetermined reference value is maintained is equal to or greater than a predetermined reference time period;” (Minamiura [0060] [0079] wherein when the difference in the normal battery operation and the measured battery operation is varied for a time period and a greater amount, a battery malfunction is determined) and “upon determining that the time period during which the state where the difference between the determined SOC and the actual SOC is greater than the predetermined reference value is maintained is equal to or greater than the predetermined reference time period;” (Minamiura [0060] [0079] wherein when the difference in the normal battery operation and the measured battery operation is varied for a time period and a greater amount, a battery malfunction is determined)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery state of charge differences of Minamiura with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to accurately determine a battery fault before the battery reliability is diminished for the vehicle (Minamiura [0033]).

	Additionally, Zhang and Minamiura do not appear to disclose:

	and controlling a limp-home in which a use amount or a regenerative braking amount of the motor is limited by the vehicle controller.
	
	However, in the same field of endeavor of vehicle controls Mikulec discloses:

	“and controlling a limp-home in which a use amount or a regenerative braking amount of the motor is limited by the vehicle controller.” (Mikulec [0019-0021] [0012] [0016] wherein regenerative braking is restricted based on the operating condition of the vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking limit of Mikulec with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle in case of failure while also suggesting to the diver to seek appropriate repairs when necessary (Mikulec [0022]).

	Regarding claim 13 Zhang in view of Mikulec and Minamiura disclose all of the limitations of claim 12 and Zhang further discloses:

	The method of claim 12, … in the controlling of the limp-home, the vehicle controller is configured to limit a torque of the motor to a value being equal to or smaller than a maximum motor torque upon a predetermined limp-home.  (Zhang [0045] wherein the motor is increased in output during low engine torque or during situations where a limp home mode may be unsafe). 

	Zhang does not appear to disclose

	wherein upon determining that the actual SOC is smaller than the determined SOC,

	However, in the same field of endeavor of vehicle controls Minamiura discloses:

	“wherein upon determining that the actual SOC is smaller than the determined SOC,” (Minamiura [0060] [0079] wherein when the difference in the normal battery operation and the measured battery operation is varied for a time period and a greater amount, a battery malfunction is determined)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery state of charge differences of Minamiura with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to accurately determine a battery fault before the battery reliability is diminished for the vehicle (Minamiura [0033]).

	Regarding claim 14 Zhang in view of Mikulec and Minamiura disclose all of the limitations of claim 12 but Zhang does not appear to disclose:

	wherein upon determining that the actual SOC is greater than the determined SOC, 
in the controlling of the limp-home, the vehicle controller is configured to limit the regenerative braking amount of the motor to a value of being equal to or smaller than a maximum regenerative braking amount upon a predetermined limp-home.

	However, in the same field of endeavor of vehicle controls Minamiura discloses:

	“wherein upon determining that the actual SOC is greater than the determined SOC,” (Minamiura [0060] [0079] wherein when the difference in the normal battery operation and the measured battery operation is varied for a time period and a greater amount, a battery malfunction is determined)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery state of charge differences of Minamiura with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to accurately determine a battery fault before the battery reliability is diminished for the vehicle (Minamiura [0033]).

	Additionally, Zhang in view of Minamiura do not appear to disclose:

	in the controlling of the limp-home, the vehicle controller is configured to limit the regenerative braking amount of the motor to a value of being equal to or smaller than a maximum regenerative braking amount upon a predetermined limp-home.

	However, in the same field of endeavor of vehicle controls Mikulec discloses:

	“in the controlling of the limp-home, the vehicle controller is configured to limit the regenerative braking amount of the motor to a value of being equal to or smaller than a maximum regenerative braking amount upon a predetermined limp-home.” (Mikulec [0019-0021] [0012] [0016] wherein regenerative braking is restricted based on the operating condition of the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking limit of Mikulec with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle in case of failure while also suggesting to the diver to seek appropriate repairs when necessary (Mikulec [0022]).

	Regarding claim 16 Zhang in view of Mikulec and Minamiura disclose all of the limitations of claim 12 but Zhang does not appear to disclose:

	wherein in the comparing, the vehicle controller is configured to compare whether an absolute value of the difference between the 23 DB2/ 39841157.3determined SOC value of the voltage battery and the actual SOC value of the voltage battery is greater than the predetermined reference value.

	However, in the same field of endeavor of vehicle controls Minamiura discloses:

	“wherein in the comparing, the vehicle controller is configured to compare whether an absolute value of the difference between the 23 DB2/ 39841157.3determined SOC value of the voltage battery and the actual SOC value of the voltage battery is greater than the predetermined reference value.”  (Minamiura [0060] [0078] wherein the difference between a battery and a target battery is taken from an absolute voltage to determine abnormalities).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery state of charge differences of Minamiura with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to accurately determine a battery fault before the battery reliability is diminished for the vehicle (Minamiura [0033]).

	Claims 9, 15, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mikulec further in view of Minamiura as applied to claims 6 and 12 above, further still in view of Comacho. 

	Regarding claim 9 Zhang in view of Mikulec and Minamiura disclose all of the limitations of claim 6 and Zhang further discloses:

	The method of claim 6, further including: after the concluding of the failure, operating, by the vehicle controller, (Zhang [0053] [0058] wherein the vehicle sends an alert to the driver) … 

	Zhang does not appear to disclose:

	a warning unit provided on a side of the vehicle.

	However, in the same field of endeavor of vehicle controls Comacho discloses:

	“a warning unit provided on a side of the vehicle.” (Comacho [0024] wherein blind spot monitoring warnings are included on the vehicle).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the side warning system of Comacho with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to provide safe operation of the vehicle in autonomous and human operation modes (Comacho [0034]).

	Regarding claim 15 Zhang in view of Mikulec and Minamiura disclose all of the limitations of claim 12 and Zhang further discloses:

	The method of claim 12, further including: after the concluding of the failure, operating, by the vehicle controller, (Zhang [0053] [0058] wherein the vehicle sends an alert to the driver) … 

	Zhang does not appear to disclose:

	a warning unit provided on a side of the vehicle.

	However, in the same field of endeavor of vehicle controls Comacho discloses:

	“a warning unit provided on a side of the vehicle.” (Comacho [0024] wherein blind spot monitoring warnings are included on the vehicle).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the side warning system of Comacho with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to provide safe operation of the vehicle in autonomous and human operation modes (Comacho [0034]).

	Regarding claim 19 Zhang in view of Mikulec disclose all of the limitations of claim 1 but does not appear to further disclose:

	a processor; and 25 DB2/ 39841157.3a non-transitory storage medium on which a program for performing the method of claim 1 is recorded and executed by the processor.  (Camacho [0031] wherein a processor and non-transitory medium is used for controlling aspects of the system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the processing system of Comacho with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating with a control system of a vehicle and receive status updates on the vehicle (Comacho [0034]).

	Regarding claim 20 Zhang in view of Mikulec disclose all of the limitations of claim 1 but does not appear to further disclose:

	a processor; and 25 DB2/ 39841157.3a non-transitory storage medium on which a program for performing the method of claim 1 is recorded and executed by the processor.  (Camacho [0031] wherein a processor and non-transitory medium is used for controlling aspects of the system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the processing system of Comacho with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to provide a means of communicating with a control system of a vehicle and receive status updates on the vehicle (Comacho [0034]).

	Claims 11 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mikulec further in view of Minamiura as applied to claims 6 and 12 above, further still in view of Tomatsuri. 

	Regarding claim 11 Zhang in view of Mikulec and Minamiura disclose all of the limitations of claim 6 and Zhang further discloses:
	 The method of claim 6, wherein in the controlling of the limp-home, the vehicle controller is configured to reduce the maximum motor torque upon the limp-home (Zhang [0057] [0044] wherein the torque from the engine is limited) …

	Zhang does not appear to disclose

	or a maximum regenerative braking amount upon the limp-home as a traveling distance of the vehicle increases.
	
	However, in the same field of endeavor of vehicle controls Mikulec discloses:

	“or a maximum regenerative braking amount upon the limp-home” (Mikulec [0019-0021] [0012] [0016] wherein regenerative braking is restricted based on the operating condition of the vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking limit of Mikulec with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle in case of failure while also suggesting to the diver to seek appropriate repairs when necessary (Mikulec [0022]).

	Additionally, Zhang and Mikulec do not appear to disclose:

	as a traveling distance of the vehicle increases.

	However, in the same field of endeavor of vehicle controls Tomatsuri discloses:

	“as a traveling distance of the vehicle increases.” (Tomatsuri [0009] [0014] [0027] [0069] wherein the vehicle uses a mix of the power sources in a limp home mode to increase the distance travelled).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the travelling distance parameters of Tomatsuri with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to prevent regeneration systems from preventing output of the engine to increase limp home travel distance (Tomatsuri [0069]).

	Regarding claim 17 Zhang in view of Mikulec and Minamiura disclose all of the limitations of claim 12 and Zhang further discloses:

	The method of claim 12, wherein in the controlling of the limp-home, the vehicle controller is configured to reduce the maximum motor torque upon the limp-home (Zhang [0057] [0044] wherein the torque from the engine is limited) …

	Zhang does not appear to disclose

	or a maximum regenerative braking amount upon the limp-home as a traveling distance of the vehicle increases.
	
	However, in the same field of endeavor of vehicle controls Mikulec discloses:

	“or a maximum regenerative braking amount upon the limp-home” (Mikulec [0019-0021] [0012] [0016] wherein regenerative braking is restricted based on the operating condition of the vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the regenerative braking limit of Mikulec with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to allow for safe operation of the vehicle in case of failure while also suggesting to the diver to seek appropriate repairs when necessary (Mikulec [0022]).

	Additionally, Zhang and Mikulec do not appear to disclose:

	as a traveling distance of the vehicle increases.

	However, in the same field of endeavor of vehicle controls Tomatsuri discloses:

	“as a traveling distance of the vehicle increases.” (Tomatsuri [0009] [0014] [0027] [0069] wherein the vehicle uses a mix of the power sources in a limp home mode to increase the distance travelled).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the travelling distance parameters of Tomatsuri with the vehicle system of Zhang because one of ordinary skill would have been motivated to make this modification in order to prevent regeneration systems from preventing output of the engine to increase limp home travel distance (Tomatsuri [0069]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200353843 A1 discloses a fault handling system in an electric vehicle 
US 20150097501 A1 discloses a regenerative motor for a vehicle in a fault or limp home mode 
US 20130332016 A1 discloses a vehicle control system that includes a state of charge threshold determination value 
US 20120197473 A1 discloses a modular power assist system with a motor to assist steering and reduce emissions 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664